[Cite as State v. Clay, 2013-Ohio-4984.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




STATE OF OHIO,                                   :
                                                         CASE NO. CA2013-04-013
        Plaintiff-Appellee,                      :
                                                                OPINION
                                                 :               11/12/2013
    - vs -
                                                 :

JAMIE CLAY,                                      :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20100137



Stephen J. Pronai, Madison County Prosecuting Attorney, Eamon P. Costello, 59 North Main
Street, London, Ohio 43140, for plaintiff-appellee

Joshua Beasley, 8 East Main Street, West Jefferson, Ohio 43162, for defendant-appellant



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Jamie Clay, appeals from a Madison County Court of

Common Pleas decision resentencing him upon remand from this court. For the reasons set

forth below, we affirm Clay's sentence.

        {¶ 2} This case is before this court for the third time on appeal. Clay was indicted on

November 10, 2010, for one count of robbery in violation of R.C. 2911.02(A)(3), one count of

possession of criminal tools in violation of R.C. 2923.24(A), and one count of vandalism in
                                                                    Madison CA2013-04-013

violation of R.C. 2909.05(B)(2). Clay pled guilty to all three counts. The facts underlying

Clay's convictions are more fully discussed in State v. Clay, 196 Ohio App.3d 305, 2011-

Ohio-5086 (12th Dist.) (Clay I). The following facts, related to the sentencing of Clay, are

relevant to the current appeal.

       {¶ 3} On February 2, 2011, the trial court sentenced Clay to a total of six years in

prison. Clay received a sentence of one year for the possession of criminal tools and one

year for vandalism which were to run concurrent to each other but consecutive to the five

years he received for robbery. Clay appealed his sentence to this court.

       {¶ 4} On direct appeal, we affirmed the trial court's imposition of maximum,

consecutive sentences. Clay I at ¶ 13. However, we reversed the portion of his sentence for

robbery and possession of criminal tools finding these to be allied offenses of similar import.

Id. at ¶ 27. The matter was remanded to the trial court with instructions to merge the

offenses after the state elected which of the allied offenses to pursue. Id.

       {¶ 5} Prior to Clay being resentenced, 2011 Am.Sub.H.B. No. 86 (H.B. 86) went into

effect on September 30, 2011. H.B. 86 amended certain sentencing statutes, including R.C.

2929.14(A)(3). Amended R.C. 2929.14(A)(3) reduced the maximum possible prison term for

certain third-degree felonies, including third-degree felony robbery.          During Clay's

resentencing hearing on November 4, 2011, the trial court found that H.B. 86 applied to Clay

because he was being resentenced after the effective date of H.B. 86. Accordingly, the trial

court found that the maximum penalty it could impose for Clay's third-degree felony robbery

conviction was 36 months, rather than five years. Thereafter, the trial court ordered a

sentence of 36 months for the robbery offense to be served consecutively to the one-year

sentence for vandalism. Clay again appealed his sentence. State v. Clay, 12th Dist.

Madison No. CA2011-12-016, 2012-Ohio-5011 (Clay II).

       {¶ 6} In Clay II, Clay appealed pro se and argued that the trial court "improperly
                                              -2-
                                                                                    Madison CA2013-04-013

imposed maximum and consecutive sentences in violation of H.B. 86." Clay II at ¶ 12. Upon

review, this court found that the trial court's application of H.B. 86 was contrary to law. Id. at

¶ 22. In reaching this determination, we recognized that the General Assembly only intended

H.B. 86 to apply retroactively to offenders who fell within the exception found in R.C. 1.58(B).

Id. at ¶ 15. Thereafter, we found that Clay did not fall within the exception in R.C. 1.58(B)

because he had a "'penalty imposed' on the robbery and criminal tools offenses at the

original sentencing hearing on February 2, 2011, prior to the effective date of H.B. 86." Id. at

¶ 18. Accordingly, we reversed the sentence for robbery and remanded the matter to the trial

court for resentencing. Id. at ¶ 22. On remand, we instructed the trial court "to apply the

sentencing laws, including R.C. 2929.14, that were in effect prior to the effective date of H.B.

86." Id.

        {¶ 7} The trial court held a third sentencing hearing on March 20, 2013. At this

hearing, pursuant to this court's remand, the trial court recognized that the maximum

sentence available was five years. Ultimately, the trial court sentenced Clay to a five-year

prison term for the robbery offense to be served consecutively to the one-year prison term for
              1
vandalism.

        {¶ 8} Clay now appeals the trial court's decision, raising one assignment of error for

review:

        {¶ 9} THE TRIAL COURT ERRED IN FINDING ORC 1.58(B) INAPPLICABLE TO

APPELLANT AND SENTENCING APPELLANT TO 5 YEARS ON A ROBBERY CHARGE

WHEN THE APPLICABLE LAW ONLY ALLOWED A MAXIMUM OF 36 MONTHS.

        {¶ 10} In the current appeal, Clay makes it clear that he is challenging both "the




1. Clay's sentence for vandalism was affirmed in Clay I and Clay II. Clay I at ¶ 13, 27; Clay II at ¶ 24. In
addition, in Clay I, we affirmed the trial court's decision ordering the sentences to be served consecutively. Clay I
at ¶ 6-13.
                                                        -3-
                                                                     Madison CA2013-04-013

sentence of February, 2, 2011, and the sentence of March 20, 2013." Clay contends that this

court's reversal of his sentence for robbery in Clay I rendered his original February 2, 2011

sentence void. As a result, Clay argues that the first valid sentence on the robbery offense

was entered on November 5, 2011, after the effective date of H.B. 86, and accordingly, he

should have received the benefit of the reduced maximum sentence pursuant to R.C.

1.58(B). As to the March 2013 sentence, Clay asserts that this sentence is also void and

"not in accordance with statutorily mandated terms" because at the time of the hearing, the

maximum sentence for a third-degree felony robbery was 36 months.

       {¶ 11} In the present case, any arguments related to Clay's February 2, 2011 sentence

are barred by the doctrine of the law of the case. "The law-of-the-case doctrine is rooted in

principles of res judicata and issue preclusion." State v. Fischer, 128 Ohio St.3d 92, 2010-

Ohio-6238, ¶ 35. Pursuant to this doctrine, decisions made by a reviewing court regarding

legal questions remain the law of that case for all subsequent proceedings at both the trial

and appellate levels. State v. Carpenter, 12th Dist. Butler No. CA2008-05-122, 2009-Ohio-

1165, ¶ 28, citing Nolan v. Nolan, 11 Ohio St.3d 1 (1984).               Absent extraordinary

circumstances, such as an intervening decision by the Ohio Supreme Court, an inferior court

has no discretion to disregard the mandate of a superior court in a prior appeal in the same

case. Carpenter at ¶ 28. In essence, the doctrine compels trial courts to adhere to a

reviewing court's mandates. State v. Blacker, 12th Dist. Warren No. CA2011-02-012, 2011-

Ohio-3916, ¶ 29.

       {¶ 12} This court considered and rejected each of the arguments now advanced by

Clay regarding his February 2, 2011 sentence. In Clay II, this court determined that Clay did

not qualify under R.C. 1.58(B) to receive the reduced sentence provided by H.B. 86 as his

penalty for the robbery offense "had already been imposed" on February 2, 2011, prior to the

effective date of H.B. 86. Clay II at ¶ 18-19. The fact that this court reversed a portion of the
                                               -4-
                                                                     Madison CA2013-04-013

February 2, 2011 sentence due to an allied offense error did not negate the conclusion that

Clay had a "penalty imposed." Id. at ¶ 18. Moreover, we noted that Clay's success in

appealing his original sentence for robbery and possession of criminal tools did not render

the sentence void. Id. at ¶ 21. Clay was entitled and did indeed appeal our decision in Clay

II arguing that H.B. 86 applied to him. The Supreme Court declined to accept Clay's appeal.

02/20/2013 Case Announcements, 2013-Ohio-553. Therefore, our decision in Clay II

remained the law of the case. Based on the foregoing, the trial court did not err in finding

R.C. 1.58(B) inapplicable and sentencing Clay to five years. Clay II at ¶ 19.

       {¶ 13} Clay's challenge to his March 2013 resentencing is properly before this court.

However, Clay asserts no new arguments challenging the trial court's decision to impose a

five-year maximum prison term. Rather, Clay relies on the same arguments advanced

regarding the February 2011 sentence. Clay again asserts that 1.58(B) applies, reducing the

available maximum penalty for his third-degree felony robbery to 36 months because the

resentencing in March 2013 occurred after the effective date of H.B. 86. However, this

argument ignores that this court has already determined, as described above, that H.B. 86 is

inapplicable to him. See Clay II at ¶ 14-22. Because this court has already considered these

issues, and specifically determined that 1.58(B) does not apply to Clay, the trial court did not

err and was required by the law of the case "to apply the sentencing laws, including R.C.

2929.14, that were in effect prior to the effective date of H.B. 86." Id. at ¶ 22. Accordingly,

the trial court imposed a sentence within the applicable statutory range for a third-degree

felony robbery. Former R.C. 2929.14.

       {¶ 14} Clay's sole assignment of error is overruled.

       {¶ 15} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.

                                              -5-